VACATE and DISMISS and Opinion Filed October 21, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00720-CV

                           TEEL STYLES, Appellant
                                    V.
                          CVS PHARMACY, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-11163

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                          Opinion by Justice Goldstein
      In this pro se appeal, appellant Teel Styles challenges the trial court’s order

dismissing her claims pursuant to Chapter 74 of the Civil Practice and Remedies

Code. We conclude that the trial court lacked jurisdiction and dismiss this lawsuit.

Because all issues are settled in law, we file this memorandum opinion. See TEX. R.

APP. P. 47.2.
                                         BACKGROUND

        We gather these facts from Styles’s original petition and the attached medical

records.1 In 2016, Styles’s then-eleven-year-old son, A.O., underwent surgery to

remove his tonsils and adenoid glands. Over the next three years, A.O. required

additional care related to his asthma, sleep apnea, and obesity. In 2018, Styles sought

medical treatment for A.O. for complications arising from his surgery. In the course

of that treatment, A.O. was prescribed medication that Styles filled at two different

CVS pharmacies.

        In August 2020, Styles filed the instant lawsuit against CVS, alleging that the

pharmacies incorrectly filled the prescriptions, the prescriptions did not work, and

A.O.’s pain and suffering continued even after taking the medication. CVS filed a

motion to dismiss under the Texas Medical Liability Act on grounds that Styles

failed to file an expert report within 120 days after serving citation on CVS. See TEX.

CIV. PRAC. & REM. CODE ANN. § 74.351. The trial court granted the motion, and

Styles appealed the dismissal.

        On September 27, 2022, we notified the parties that we questioned our

jurisdiction over the appeal. We directed Styles to file a letter brief addressing our



    1
      Styles tendered her pro se opening brief on October 12, 2021. We entered an order informing Styles
that her opening brief was deficient for failing to comply with several provisions in the Texas Rules of
Appellate Procedure and granted Styles an extension to file an amended brief. Styles’s amended brief
corrected some, but not all, of the deficiencies. Importantly, the amended brief lacks a statement of the
issues, statement of facts supported by the record, argument with citations to authority and to the record.
TEX. R. APP. P. 38.1(f)–(i). Due to our determination that we lack jurisdiction, we do address the briefing
deficiencies.
                                                   –2–
concern that her original petition seeks damages for pain and suffering incurred by

her minor child but she filed suit in her individual capacity and not as a representative

of the minor child. To date, Styles has not complied with the directive.

                                    DISCUSSION

      We conclude that the trial court lacked subject-matter jurisdiction over the

case and, consequently, we lack jurisdiction over this appeal. Therefore, we do not

reach the merits, conceived substantive issues raised, or arguments to dismiss based

upon briefing deficiencies.

      Appellate courts “always have the duty to ensure that subject-matter

jurisdiction—their own and that of the lower courts—is secure.” S.C. v. M.B., 650

S.W.3d 428, 449 (Tex. 2022). We never presume jurisdiction and must inquire as to

our own jurisdiction sua sponte even if the parties do not raise the issue. See

Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 546 (Tex.

App.—Dallas 2009, no pet.); Bank of New York Mellon v. Guzman, 390 S.W.3d 593,

596 (Tex. App.—Dallas 2012, no pet.). Our jurisdiction over “the merits of a case

extends no further than that of the court from which the appeal is taken.” Kerr v.

Harris Cnty., 177 S.W.3d 290, 295 (Tex. App.—Houston [1st Dist.] 2005, no pet.)

(quoting Pearson v. State, 159 Tex. 66, 315 S.W.2d 935, 938 (1958)). If the trial

court lacks jurisdiction, then the appellate court has jurisdiction only to vacate the

judgment of the trial court and dismiss the cause. Id. (citing Dallas County Appraisal



                                          –3–
Dist. v. Funds Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ

denied)).

       In determining whether jurisdiction exists, we look not to the merits of the

pleader’s claims, but to the allegations in the pleadings. County of Cameron v.

Brown, 80 S.W.3d 549, 555 (Tex. 2002). We accept the factual allegations as true

and construe them in the pleader’s favor. Id. If the pleadings affirmatively negate

the existence of jurisdiction, the case must be dismissed, but if the pleadings do not

affirmatively demonstrate an incurable defect, the party should be afforded the

opportunity to replead. See Tex. Dep’t of Transp. v. Ramirez, 74 S.W.3d 864, 867

(Tex. 2002).

       Standing is a component of subject-matter jurisdiction and a constitutional

prerequisite to suit. Heckman v. Williamson Cnty., 369 S.W.3d 137, 150 (Tex. 2012).

“A trial court has no jurisdiction over a claim made by a plaintiff who lacks standing

to assert it.” Id. If a plaintiff lacks standing to assert any of her claims, the trial court

must dismiss the action for want of jurisdiction. Id.

       Texas courts have long recognized that a minor child has a well-defined

common law cause of action to sue for injuries negligently inflicted by others.

Morrell v. Finke, 184 S.W.3d 257, 290 (Tex. App.—Fort Worth 2005, pet. denied)

(citing Sax v. Votteler, 648 S.W.2d 661, 666 (Tex.1983)). A child’s cause of action,

however, is distinctly separate from the parent’s right to recover damages for injuries

to her children. Sax, 648 S.W.2d at 666.

                                            –4–
        Here, the pleadings affirmatively demonstrate a lack of jurisdiction. Styles

brought suit, naming herself as the plaintiff and alleging CVS incorrectly filled

prescriptions and the medications were not effective. She requested that the trial

court hold CVS accountable “For Medical Mal-Practice Medication Errors” and

claimed damages in the amount of ten million dollars for A.O.’s pain and suffering.

Taking Styles’s factual allegations as true, the sole claim asserted against CVS

belongs to A.O., not to Styles.2 See Sax, 648 S.W.2d at 666 (a claim for pain and

suffering resulting from medical negligence belongs to child, not parent).

        Based upon the record before us, we conclude Styles, individually, had no

standing to bring the medical negligence claim belonging to A.O., and thus the trial

court lacked subject-matter jurisdiction over the claim. We further conclude that this

defect is incurable. The problem here is not the absence or ambiguity of

jurisdictional facts; rather, the defect involves an improper party or failure to plead

a claim by a proper party. In order to “cure” the defect in this case, Styles would

have to either add claims of her own to the petition or add A.O. as a party. This is

not a pleading defect. See Ramirez, 74 S.W.3d at 867 (dismissing case without



    2
      We note that the petition lists four doctors and three hospitals as additional defendants, but they were
never served with a citation. With respect to these additional defendants, Styles sought a permanent
injunction removing them from A.O.’s “care and treatment plan” and prohibiting them from altering A.O.’s
medical records or disclosing them to third parties. When the trial court entered its dismissal order, Styles’s
injunctive-relief claims were discontinued. See M.O. Dental Lab v. Rape, 139 S.W.3d 671, 674 (Tex. 2004)
(citing Youngstown Sheet & Tube Co. v. Penn, 363 S.W.2d 230, 232 (Tex. 1962)). Therefore, the only
question before us is whether Styles had standing to bring her sole claim against CVS, and we do not opine
about Styles’s standing to seek injunctive relief against the unserved defendants. See Heckman, 369 S.W.3d
at 150 (explaining that standing is determined on a claim-by-claim basis).
                                                    –5–
opportunity to cure and concluding “this is not a pleading-defect case” where the

pleadings and evidence affirmatively showed that the plaintiff’s complaints were

barred by sovereign immunity).

                                 CONCLUSION

      We vacate the trial court’s judgment and dismiss this case for want of

jurisdiction.




                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE


210720F.P05




                                      –6–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

TEEL STYLES, Appellant                         On Appeal from the 68th Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00720-CV           V.                Trial Court Cause No. DC-20-11163.
                                               Opinion delivered by Justice
CVS PHARMACY, Appellee                         Goldstein. Justices Myers and
                                               Carlyle participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is VACATED and the cause is DISMISSED for want of jurisdiction.



Judgment entered October 21, 2022.




                                         –7–